IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20070
                         Summary Calendar



KYLE JACOB GRAHAM,

                                         Petitioner-Appellee,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,

                                         Respondent-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                         (H-99-CV-3857)
                      --------------------
                          July 30, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Respondent Johnson appeals the district court’s partial grant

of Petitioner Graham’s 28 U.S.C. § 2254 habeas corpus petition

challenging his prison disciplinary proceeding. The district court

granted Graham’s motion for summary judgment with respect to his

claim that his due process rights were violated when revocation of

good-time credits was included in his punishment, in violation of

Administrative Directive 03.21 (“AD-03.21”).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
      The respondent conceded in the district court, and concedes on

appeal, that        Graham    has    a    liberty    interest   in    his   good-time

credits.     When, in the context of a prison disciplinary hearing, a

prisoner’s protected liberty interest is at stake, due process

requires only that the prisoner receive (1) written notice of the

charges at least 24 hours prior to his disciplinary hearing; (2) an

opportunity to call witnesses and present evidence in his defense

when permitting him to do so will not be unduly hazardous to

institutional safety or correctional goals; and (3) a written

statement by the factfinder setting forth the evidence relied on

and   the    reasons    for   the     disciplinary      action.       See   Wolff   v.

McDonnell, 418 U.S. 539, 563-67 (1974).

      Wolff does not, however, require that prison officials follow

their own administrative rules, whether relating to sentencing or

otherwise.         See id. at 563-72.            In fact, we have expressly held

that a prison official’s mere failure to follow the prison’s own

policies,     procedures,       or       regulations    does    not   constitute     a

violation of due process.            See Myers v. Klevenhagen, 97 F.3d 91, 94

(5th Cir. 1996); Hernandez v. Estelle, 788 F.2d 1154, 1158 (5th

Cir. 1986).        Accordingly, the district court erred as a matter of

law in determining that Graham was deprived of his due process

rights      when     prison   officials          violated   AD-03.21,       a   prison

administrative rule regarding sentencing.

      The district court also made a sua sponte determination that

Graham was entitled to habeas relief on the alternative ground that

he was denied his due process right to notice of the disciplinary


                                             2
charge at least 24 hours before his hearing.               Among Graham’s

disciplinary records, however, is a “Hearing Worksheet” which

states that Graham waived his 24 hours’ notice.             Additionally,

Graham’s complaints in his prison grievances that he was not

admonished of the seriousness of waiving his right to 24 hours’

notice and that he did not waive the notice in writing constitute

implied admissions that he waived notice orally.          As there is thus

some evidence that Graham waived his right to 24 hours’ notice, the

district court erred in determining that Graham was denied his due

process right to such notice.           See Superintendent, Mass. Corr.

Inst., Walpole v. Hill, 472 U.S. 445, 455 (1985) (holding that the

requirements of due process are satisfied if some evidence supports

the   prison   disciplinary   board’s    decision   to   revoke   good-time

credits).

      In light of the foregoing, we conclude that the district court

erred in granting partial summary judgment in favor of Graham.          As

there is no genuine issue of material fact relating to Graham’s due

process claims, the respondent is entitled to judgment on those

claims as a matter of law.       Thus the district court should have

granted in full the respondent’s motion for summary judgment.           See

Fed. R. Civ. P. 56(c).        Therefore the district court’s judgment

must be vacated and this case remanded for entry of summary

judgment of dismissal in favor of the respondent.

VACATED and REMANDED with instructions.




                                    3
4